IN THE SUPREME COURT OF PENNSYLVANIA

 IN RE: APPOINTMENT OF ACTING                : No. 368 Judicial Classification Docket
 PRESIDENT JUDGE OF THE TWENTY-              :
 EIGHTH JUDICIAL DISTRICT,                   :
 VENANGO COUNTY                              :
                                             :




                                         ORDER

PER CURIAM

   AND NOW, this 17th day of November 2021, due to the unavailability of the Honorable

Oliver J. Lobaugh, President Judge of the Twenty-eighth Judicial District, Venango

County, pursuant to Article V, §10(a) of the Pennsylvania Constitution, the Honorable

Thomas King Kistler is hereby appointed acting President Judge of the Twenty-eighth

Judicial District, Venango County, effective November 22, 2021, until further Order of this

Court.